EXHIBIT J.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Caldwell & Orkin Market Opportunity Fund and to the use of our report dated June 25, 2008 on the financial statements and financial highlights of Caldwell & Orkin Market Opportunity Fund, a series of The Caldwell & Orkin Funds, Inc.Such financial statements and financial highlights appear in the 2008 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August
